10

il

2

13

14

15

16

17

18

19

20

21

22

23

24

25

Case 2:18-cv-01582-MJP Document 122 Filed 09/21/20 Page 1 of 1

THE HONORABLE MARSHA J. PECHMAN

UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

MARTHILDE BRZYCKI,
Plaintiff,

Cause No.: 2:18-cv-01582-MJP

SUPPLEMENTAL DECLARATION
OF REBA WEISS IN SUPPORT OF
STIPULATED MOTION TO PERMIT
HER WITHDRAWAL AS COUNSEL
ON BEHALF OF PLAINTIFF
BRZYCKI

Vv.

HARBORVIEW MEDICAL CENTER
and UNIVERSITY OF
WASHINGTON,

Defendants

NOTE ON MOTION CALENDAR:
September 21, 2020

New Neue Nene” Nee’ “Neue” Nem Nee Nee” Nee” ee” eee”

 

 

Reba Weiss supplements her declaration under penalty of perjury under the laws
of the State of Washington as follows:
1. I believe that continuing to represent Plaintiff in this matter will result in an
unreasonable financial burden upon me, per RPC 1.16(b)(6).
2. Ihave served a copy of this Supplemental Declaration upon Defendants and
Plaintiff Brzycki.

Dated this 21" day of September 2020 at Seattle, Washington.

Se

Reba Weiss
WEISS’ SUPPLEMENTAL DECLARATION IN REBA WEISS, ESQ.
SUPPORT OF MOTION TO WITHDRAW AS WEISS LAW FIRM PLLC
COUNSEL FOR PLAINTIFF 1022 NE 94" Street

2:18-cv-01582-MJP Seattle, WA 98115

vahaGie
reba@w:

isclawtirm or
Siagwilrm org

 

 

 
